
	
		II
		110th CONGRESS
		1st Session
		S. 1659
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2007
			Mr. Gregg introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To limit the simultaneous deployment to combat zones of
		  dual-military couples who have minor dependents.
	
	
		1.Limitation on simultaneous
			 deployment to combat zones of dual-military couples who have minor
			 dependentsIn the case of a
			 member of the Armed Forces with minor dependents who has a spouse who is also a
			 member of the Armed Forces, and the spouse is deployed in an area for which
			 imminent danger pay is authorized under
			 section
			 310 of title 37, United States Code, the member may request a
			 deferment of a deployment to such an area until the spouse returns from such
			 deployment.
		
